Citation Nr: 0623172	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, wife, and sister.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 through March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD and assigned a disability rating of 50 percent.  By 
correspondence dated in February 2004 the veteran disagreed 
with the rating assigned and this appeal ensued.  The veteran 
testified before the undersigned at a Travel Board hearing in 
April 2006.  A transcript of this hearing has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family and interpersonal relations, 
mood, due to such symptoms such as frequent sleep 
disturbances including nightmares, anxiety, depressed mood, 
panic attacks, hypervigilance, markedly diminished interest 
or participation in significant activities, social 
withdrawal, feelings of detachment and estrangement from 
others, and irritability.  



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9411-
9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a July 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision in November 2003.  This July 2003 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  The letter provided the veteran with a list of 
evidence VA had requested, and indicated what type of 
evidence VA was responsible for obtaining.  The letter also 
included an attachment called "What the Evidence Must 
Show," which reiterated the requirements for substantiating 
a claim for service connection.

The RO sent another notice letter to the veteran in October 
2004 which specifically concerned the veteran's increased 
rating claim.  Furthermore, in a Precedent Opinion dated in 
December 2003, the VA General Counsel found that the duty to 
notify provisions of 38 U.S.C.A. § 5103 are not applicable to 
issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  VAOPGCPREC 8- 2003.  The Board 
finds that these notices satisfy the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2003)

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The July 2003 and 
October 2004 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
addition, the June 2004 SOC contains the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Finally, at the April 2006 Board hearing, the veteran was 
once more informed of the type of evidence needed to support 
his claims, but he did not indicate that he had any 
additional evidence.  In short, the Board is satisfied that 
the duty to notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran was awarded service connection for 
PTSD by a rating decision dated in November 2003.  In that 
regard any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
Moreover, at the recent hearing before the undersigned, the 
veteran's representative stated, in effect, that the veteran 
was seeking a 70 percent rating for his PTSD and conceded 
that the manifestations of this disability do not warrant a 
100 percent rating.  (Transcript, at 5).  In view of the 
favorable determination in this case, any notice defects 
regarding the "downstream" issues of rating or effective 
date would be no more than harmless error.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available VA medical records.  The veteran was also 
afforded VA examinations in September 2003, May 2004, and 
October 2005.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005), and the Board will proceed 
with an analysis of this appeal.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  His representative has 
asserted on his behalf that the manifestations of this 
disability warrant the assigned of a 70 percent evaluation, 
but not a 100 percent rating (Transcript, at 5).  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2005).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  In this case, the 
RO issued a rating decision in November 2003 which granted 
service-connection for PTSD and assigned a 50 percent 
evaluation.  The veteran appealed the 50 percent rating 
initially assigned.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3.    

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 50 percent 
disability rating is in order when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examinations dated in 
September 2003, May 2004, and October 2005.  During the 
September 2003 VA examination the veteran reported that he 
was married with two grown children.  He denied ever being 
hospitalized or receiving psychiatric care but did remember 
receiving some kind of medication for his nerves in the 
1970s.  The veteran complained of feeling afraid, nervous, 
distrusting of people, and unsafe.  He also stated that he 
was jumpy and hyperaroused.  He complained of intrusive 
memories of his combat experience and disturbing nightmares.  
Also, he described himself as being depressed with an 
irritable mood, often times needing to be by himself.  After 
his discharge from the military in 1969, the veteran worked 
as a truck driver.  He worked on and off over the years and 
finally retired due to back pain.  At the time of this 
examination he was in receipt of social security disability 
benefits due to his back pain.  

On mental examination, the examiner noted that the veteran 
was a pleasant middle aged man with good eye contact, 
although he was somewhat nervous and difficult to understand 
in the beginning.  His affect was constricted and he had a 
depressed mood.  His thought process was linear and coherent 
and there was no loosening of associations or flight of 
ideas.  Thought content was remarkable for intrusive thoughts 
of combat, flashbacks, and nightmares.  The veteran denied 
auditory/visual hallucinations and suicidal or homicidal 
ideation.  He was alert and oriented times four and his short 
term and long term memory were fair.  His insight and 
judgment were also fair.  The examiner diagnosed the veteran 
with PTSD and assigned a GAF score of 40.  

During the May 2004 VA examination the veteran complained of 
continued sleep disturbance with combat nightmares once a 
week, hypervigilance, increased startled response, and 
paranoia.  He also complained of worsening depression, crying 
easily, worsening anxiety, panic attacks, worsening 
flashbacks, and shaky spells.  He was positive for suicidal 
ideation but denied both homicidal ideation and 
hallucinations.  He reportedly quit alcohol 20 years earlier 
and cigarettes 15 years earlier.  

The veteran denied current treatment or any hospitalizations 
for his PTSD.  He reportedly last worked in 1978 and has been 
on social security disability benefits for his back since 
1981.  He reported that he continued to be married with two 
grown children.  

On mental examination, the examiner noted that the veteran 
was nicely dressed and groomed and was appropriate and 
cooperative for this examination.  His affect and mood were 
depressed and anxious and his speech was coherent.  His 
thought process was linear and there was no evidence of 
psychosis.  There was no loosening of associations and no 
suicidal, homicidal, or paranoid ideation evidence.  He had 
mature intellect and was oriented times four.  Both recent 
memory and recall were good and cognitive function was 
grossly intact.  Also, insight and judgment were fair to 
good.  The examiner confirmed a diagnosis of PTSD, chronic 
and assigned a GAF score of 50.

During the October 2005 VA examination the veteran reiterated 
his earlier history.  Particularly he reported that he 
maintained a stable and good relationship with his wife of 30 
years and two grown children, whom he sees frequently.  He 
denied having any friends.  He stated that he mostly stays at 
home and enjoys gardening.  He occasionally goes to the 
movies with his son and regularly attends church but 
restricts his driving due to his anxiety.  The examiner noted 
that the veteran had good family relationships, but extremely 
limited social interaction.

On mental examination the examiner noted that the veteran was 
cooperative, attentive, clean, and appropriately dressed.  
His psychomotor activity was unremarkable.  His affect was 
appropriate and his mood "okay."  His attention was intact 
and, while he was unable to do serial 7's, he was able to 
spell a word backwards and forwards.  He was oriented to 
person, time, and place.  His thought processes and content 
were unremarkable and he denied delusions.  His judgment was 
intact and he understood that he had a mental disorder.  The 
examiner described the veteran's sleep impairment as mild and 
stated that his sleep impairment did not interfere with his 
daily activities.  The veteran denied hallucinations, 
inappropriate behavior, and obsessive/ritualistic behavior.  
He reported having panic attacks occasionally while driving.  
The veteran denied episodes of violence, suicidal or 
homicidal thoughts and problems with activities of daily 
living.  His remote, recent, and immediate memory were normal 
as he was able to recount history and immediately recall 
after five minutes to three items.  

The examiner noted that the veteran's PTSD symptoms limit his 
social activities; that he has no friends; experiences 
distress from nightmares; has excessive anxiety related to 
exposure to reminders of Vietnam; and  that he attempts to 
limit by staying home and avoiding reminders of combat 
trauma.  The examiner confirmed the diagnosis of PTSD and 
assigned a GAF score of 40.  

Also of records are VA outpatient treatment reports dated 
from December 2002 to January 2003.  In December 2002 the 
veteran complained of PTSD symptoms which were confirmed by 
his wife.  The impression was possible PTSD.  In January 2003 
the veteran reported feeling anxious and depressed.  The 
impression was PTSD and major depression.    

During the April 2006 Travel Board hearing the veteran 
testified that he sometimes has suicidal thoughts and suffers 
from depression and sleep impairment.  He continued to deny 
any current treatment for his PTSD.  The veteran's daughter, 
wife, and sister also testified as to the nature of the 
veteran's PTSD disorder and stated that the veteran's PTSD 
had strained his relations with family members.  The 
veteran's representative argued that the veteran is entitled 
to a 70 percent disability rating for his service-connected 
PTSD because 1) the veteran held back during the VA 
examinations because his wife was not present during the 
examinations,  and 2) while during the prior VA examinations 
the veteran denied suicidal ideation, the veteran was 
currently experiencing suicidal thoughts.

Based on these findings, it is concluded that the evidence as 
whole shows that the veteran's disability picture more 
closely approximates PTSD resulting in occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships, 
as is required for a 70 percent rating, than it does a 
psychiatric disorder productive of occupational and social 
impairment with reduced reliability and productivity, 
encompassed by a 50 percent evaluation.   Resolving all 
reasonable doubt in the veteran's favor, a 70 percent 
evaluation, but no higher, is for assignment.  

Although the veteran has a close relationship with his wife 
and, at present, with his children, he is estranged from 
other family members, has no friends and is otherwise 
socially isolated and withdrawn.  His retirement from his 
profession as a truck driver was apparently the result of a 
nonservice-connected back disability.  However, the evidence 
shows that his ability to drive is also currently limited by 
panic attacks resulting from his PTSD.  The medical evidence 
and testimony document that he experiences significant 
distress from nightmares, has excessive anxiety related to 
exposure to reminders of Vietnam, experiences depression, 
exhibits a constricted affect and, based on the testimony at 
the hearing, suicidal ideation.  The examiner who conducted 
the October 2005 VA examination noted that the veteran 
attempts to limit his PTSD symptoms by staying home and 
avoiding reminders of combat trauma.  
Further, the medical evidence shows that the veteran 
consistently has been assigned GAF scores ranging from 40 to 
50, relatively low scores indicative of serious symptoms or 
impairment.  While the manifestations of the veteran's PTSD 
do not include such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene, the actual manifestations of the 
veteran's PTSD, as discussed above, are of sufficient 
frequency, severity and duration to most closely approximate 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships that result in social and occupational 
impairment under DC 9411.

Although, based on his representative's statements at the 
hearing, the veteran apparently is not seeking a rating 
higher than 70 percent, it is concluded that, even if such a 
rating were sought, it would not be warranted under DC 9411 
or pursuant to any other potentially applicable diagnostic 
code.  First, because there are specific diagnostic codes to 
evaluate PTSD, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  Second, the record does not show that the 
veteran's PTSD symptoms, as discussed above, meet or 
approximate those that would be productive of total 
occupational and social impairment.  There is a total absence 
of symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson and whether he is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to an evaluation 
greater than 70 percent during any time within the appeal 
period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


